                                                 Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 1 of 31 Page ID #:760


                                                              1   Edwin Aiwazian (Cal. State Bar No. 232943)
                                                                         edwin@lfjpc.com
                                                              2   Arby Aiwazian (Cal. State Bar No. 269827)
                                                                         arby@lfjpc.com
                                                              3   Joanna Ghosh (Cal. State Bar No. 272479)
                                                                         joanna@lfjpc.com
                                                              4   LAWYERS for JUSTICE, PC
                                                                  410 West Arden Avenue, Suite 203
                                                              5   Glendale, California 91203
                                                                  Tel: (818) 265-1020 / Fax: (818) 265-1021
                                                              6
                                                                  Douglas Han (Cal. State Bar No. 232858)
                                                              7          dhan@justicelawcorp.com
                                                                  JUSTICE LAW CORPORATION
                                                              8   751 North Fair Oaks Avenue, Suite 101
                                                                  Pasadena, California 91103
                                                              9   Tel: (818) 230-7502 / Fax: (818) 230-7259
                                                             10   Attorneys for Plaintiff
                                                             11                         UNITED STATES DISTRICT COURT
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                              Glendale, California 91203




                                                             13   KAREN MORGAN; individually,               Case No.: 8:17-CV-01641-AG-KES
                                                                  and on behalf of other members of
                                                             14   the general public similarly situated,   Honorable Andrew J. Guilford
                                                                  and on behalf of other aggrieved         Courtroom 10D
                                                             15   employees pursuant to the California
                                                                  Private Attorneys General Act,           CLASS ACTION
                                                             16
                                                                               Plaintiff,                  PLAINTIFF’S NOTICE OF MOTION
                                                             17                                            AND MOTION FOR PRELIMINARY
                                                                        vs.                                APPROVAL OF CLASS ACTION
                                                             18                                            SETTLEMENT; MEMORANDUM OF
                                                                  CHILDTIME CHILDCARE, IN., an             POINTS AND AUTHORITIES IN
                                                             19   unknown business entity;                 SUPPORT THEREOF
                                                                  LEARNING CARE GROUP, an
                                                             20   unknown business entity; and DOES        [Declarations of Proposed Class Counsel
                                                                  1 through 100, inclusive,                (Edwin Aiwazian and Douglas Han);
                                                             21                                            Declaration of Proposed Class
                                                                               Defendants.                 Representative (Karen Morgan); [Proposed]
                                                             22                                            Order filed concurrently herewith]
                                                             23                                            Date:              July 8, 2019
                                                                                                           Time:              10:00 a.m.
                                                             24                                            Courtroom:         10D
                                                             25                                            Complaint Filed:   August 17, 2017
                                                                                                           FAC Filed:         November 17, 2017
                                                             26                                            SAC Filed:         February 22, 2019
                                                                                                           Jury Trial Date:   None Set
                                                             27
                                                             28


                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                 Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 2 of 31 Page ID #:761


                                                              1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                              2         PLEASE TAKE NOTICE that on July 8, 2019, at 10:00 a.m., or as soon
                                                              3   thereafter as the matter may be heard before the Honorable Andrew J. Guilford in
                                                              4   Courtroom 10D of the United States District Court for the Central District of
                                                              5   California, Southern Division, Ronald Reagan Federal Building and U.S. Courthouse
                                                              6   located at 411 West Fourth Street, Santa Ana, California 92701, Plaintiff Karen
                                                              7   Morgan (“Plaintiff”) will and hereby does move for an order:
                                                              8         • Granting preliminary approval of the proposed class action settlement
                                                              9            described herein and as set forth in the parties’ Stipulation of Class Action
                                                             10            and PAGA Settlement (“Settlement,” “Agreement,” or “Settlement
                                                             11            Agreement”), attached as “EXHIBIT A” to the Declaration of Edwin
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12            Aiwazian in Support of Plaintiff’s Motion for Preliminary Approval of
                              Glendale, California 91203




                                                             13            Class Action Settlement, including the means of allocation and distribution
                                                             14            of the Maximum Settlement Amount and the Net Settlement Amount, and
                                                             15            the allocations for Class Counsel Fees and Costs Award, Class
                                                             16            Representative Service Award, LWDA Payment, and Settlement
                                                             17            Administration Costs;
                                                             18         • Certifying the proposed Class for settlement purposes only;
                                                             19         • Preliminarily appointing Plaintiff Karen Morgan as Class Representative;
                                                             20         • Preliminarily appointing Edwin Aiwazian, Esq., Arby Aiwazian, Esq., and
                                                             21            Joanna Ghosh Esq., of the law firm Lawyers for Justice, PC and Douglas
                                                             22            Han, Esq. of the law firm Justice Law Corporation as Class Counsel;
                                                             23         • Approving the proposed Notice of Class Action Settlement (“Notice
                                                             24            Packet”), attached as “Exhibit A” to the [Proposed] Order Granting
                                                             25            Preliminary Approval of Class Action Settlement (“Proposed Order”);
                                                             26         • Appointing Phoenix Class Action Administration Solutions (“Phoenix”) as
                                                             27            the Settlement Administrator to handle the notice and administration
                                                             28            process for the Settlement;

                                                                                                           1
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                 Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 3 of 31 Page ID #:762


                                                              1         • Directing Phoenix to mail the Notice Packet to the proposed Class;
                                                              2         • Approving the proposed deadlines for the notice and administration
                                                              3             process as reflected herein and in the Settlement Agreement; and
                                                              4         • Scheduling a hearing to consider final approval of the Settlement, at which
                                                              5             time the Court will also consider whether to award Class Counsel Fees and
                                                              6             Costs Award, Class Representative Service Award, and Settlement
                                                              7             Administration Costs.
                                                              8         This motion is based upon the following memorandum of points and
                                                              9   authorities; the Settlement Agreement; the Declarations of Proposed Class Counsel
                                                             10   (Edwin Aiwazian and Douglas Han) and Proposed Class Representative (Karen
                                                             11   Morgan) in support thereof; as well as the pleadings and other records on file with the
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   Court in this matter, and such evidence and oral argument as may be presented at the
                              Glendale, California 91203




                                                             13   hearing on this motion.
                                                             14   Dated: May 28, 2019                     LAWYERS for JUSTICE, PC
                                                             15
                                                             16                                     By:   /s/ Edwin Aiwazian
                                                                                                          Edwin Aiwazian
                                                             17                                           Attorneys for Plaintiff
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28

                                                                                                            2
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                 Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 4 of 31 Page ID #:763


                                                              1                                          TABLE OF CONTENTS
                                                              2   I.     SUMMARY OF MOTION .............................................................................. 1
                                                              3   II.    PROCEDURAL HISTORY AND FACTUAL BACKGROUND.................... 2
                                                              4   III.   SUMMARY OF THE SETTLEMENT TERMS .............................................. 4
                                                              5          A.      The Class for Settlement Purposes ......................................................... 4
                                                              6          B.      Essential Terms of the Settlement .......................................................... 4
                                                              7          C.      Calculation of Individual Settlement Payments ...................................... 5
                                                              8          D.      Range of Estimated Individual Settlement Payments ............................. 6
                                                              9          E.      Exclusion and Objection Procedures ...................................................... 6
                                                             10          F.      Scope of the Release .............................................................................. 7
                                                             11   IV.    LEGAL STANDARD FOR PRELIMINARY APPROVAL OF A
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12          CLASS ACTION SETTLEMENT ................................................................... 7
                              Glendale, California 91203




                                                             13          A.      The Settlement Resulted from Arm’s Length Negotiations and
                                                             14                  Extensive Investigation and Discovery................................................... 9
                                                             15          B.      The Settlement Is Fair, Reasonable, and Adequate ............................... 11
                                                             16          C.      The Settlement Is Within the Range of Possible Approval ................... 13
                                                             17                  1.       The allocation for Class Representative Service Award is
                                                             18                           reasonable. ................................................................................ 13
                                                             19                  2.       The allocation for Class Counsel Fees and Costs Award is
                                                             20                           reasonable. ................................................................................ 14
                                                             21   VI.    CERTIFICATION OF THE PROPOSED CLASS IS APPROPRIATE
                                                             22          UNDER RULE 23 ......................................................................................... 17
                                                             23          A.      Numerosity .......................................................................................... 17
                                                             24          B.      Commonality ....................................................................................... 17
                                                             25          C.      Typicality ............................................................................................. 18
                                                             26          D.      Adequacy of Representation ................................................................ 18
                                                             27          E.      Predominance and Superiority ............................................................. 19
                                                             28   VII. ADEQUACY OF THE METHOD OF NOTICE ........................................... 20

                                                                                                                            i
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                 Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 5 of 31 Page ID #:764


                                                              1   VIII. APPOINTMENT OF PHOENIX CLASS ACTION
                                                              2        ADMINISTRATION SOLUTIONS AS THE ADMINISTRATOR .............. 22
                                                              3   X.   CONCLUSION .............................................................................................. 23
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12
                              Glendale, California 91203




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28

                                                                                                                       ii
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                 Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 6 of 31 Page ID #:765


                                                              1                                             TABLE OF AUTHORITIES
                                                              2                                                                                                                        Page(s)
                                                              3   United States Supreme Court Cases
                                                              4   Boeing v. Van Gemert, 444 U.S. 472 (1980) ............................................................. 15
                                                              5   Dukes v. Wal–Mart, Inc., 564 U.S. 338 (2011) ......................................................... 17
                                                              6   Elsen v. Carlisle & Jacqueline, 417 U.S. 156 (1974) ................................................ 20
                                                              7   Hensley v. Eckerhart, 461 U.S. 424 (1983) ............................................................... 16
                                                              8   Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165 (1989) ....................................... 20
                                                              9   Federal Cases
                                                             10   Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997) ....................................... 18, 19
                                                             11   Armstrong v. Davis, 275 F.3d 849 (9th Cir. 2001) .................................................... 17
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   Blackie v. Barrack, 524 F.2d 891 (9th Cir. 1975) ...................................................... 17
                              Glendale, California 91203




                                                             13   Chu v. Wells Fargo Invs., LLC, 2011 WL 672645 (N.D. Cal. Feb. 16, 2011)............ 23
                                                             14   Churchill Vill. LLC v. Gen. Elec., 361 F.3d 566 (9th Cir. 2004)................................ 19
                                                             15   Craft v. Cnty. of San Bernardino, 624 F.Supp.2d 1123 (C.D. Cal. 2008) .................. 15
                                                             16   Franco v. Ruiz Food Prods., 2012 WL 5941801 (E.D. Cal. Nov. 27, 2012) ............. 23
                                                             17   Garcia v. Gordon Trucking 2012 WL 536475 (E.D. Cal. Oct. 31, 2012) .................. 23
                                                             18   Harris v. Vector Mktg. Corp., No. 08-cv-5198-EMC, 2011 WL 1627973 (N.D. Cal.
                                                             19         Apr. 29, 2011) ......................................................................................................... 9
                                                             20   In re Badger Mountain Irr. Dist. Sec. Litig., 143 F.R.D. 693 (W.D. Wash. 1992) ..... 16
                                                             21   In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454 (9th Cir. 2000) .......................... 13, 18
                                                             22   In re Toyota Motor Corp., 2013 WL 3224585 (C.D. Cal. June 17, 2013) ................. 16
                                                             23   In re Toys “R” Us-Del., Inc. FACTA Litig., 295 F.R.D. 438 (C.D. Cal. 2014) .......... 13
                                                             24   Knight v. Red Door Salons, Inc., 2009 WL 248367 (N.D. Cal. Feb. 2, 2009)............ 15
                                                             25   Knisley v. Network Assocs., 312 F.3d 1123 (9th Cir. 2002) ....................................... 15
                                                             26   Mazza v. Am. Honda Motor Co., 254 F.R.D. 610 (C.D. Cal. 2008)........................... 17
                                                             27   Mendoza v. United States, 623 F.2d 1338 (9th Cir. 1980) ......................................... 19
                                                             28   ///

                                                                                                                                  iii
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                 Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 7 of 31 Page ID #:766


                                                              1   Romero v. Producers Dairy Foods, Inc., 2007 WL 3492841
                                                              2   (E.D. Cal. Nov. 14, 2007) ......................................................................................... 15
                                                              3   Schaefer v. Overland Express Family of Funds, 169 F.R.D. 124 (S.D. Cal. 1996) .... 20
                                                              4   Schiller v. David’s Bridal, Inc., 2012 WL 2117001 (E.D. Cal. June 11, 2012) .......... 23
                                                              5   Singer v. Becton Dickinson and Co., 2010 WL 2196104 (S.D. Cal. June 1, 2010) .... 15
                                                              6   Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301 (9th Cir. 1990) ..... 15
                                                              7   Staton v. Boeing, 327 F.3d 938 (9th Cir. 2003) ................................................... 13, 15
                                                              8   Vasquez v. Coast Valley Roofing, Inc., 266 F.R.D. 482 (E.D. Cal. 2010) .................. 15
                                                              9   Vizcaino v. Microsoft Corp., 290 F.3d 1043 (9th Cir. 2002).......................... 14, 15, 16
                                                             10   Welmer v. Syntex, 117 F.R.D. 641 (N.D. Cal. 1987) ................................................. 18
                                                             11   Williams v. MGM-Pathe Commc’n Co., 129 F.3d 1026 (9th Cir. 1997) .................... 15
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   State Cases
                              Glendale, California 91203




                                                             13   Amaral v. Cintas Corp. No. 2, 163 Cal.App.4th 1157 (2008) .................................... 22
                                                             14   Arias v. Superior Court, 46 Cal.4th 969 (2009) ...................................................... 22
                                                             15   Nordstrom Commissions Case, 186 Cal.App.4th 576 (2010) .................................... 23
                                                             16   Wershba v. Apple Computer, Inc., 91 Cal.App.4th 224 (2001).................................. 14
                                                             17   State Statutes
                                                             18   Cal. Lab. Code § 2699(e)(2) ..................................................................................... 22
                                                             19   Cal. Lab. Code § 2699(i) ......................................................................................... 22
                                                             20   Cal. Lab. Code § 2699(a)......................................................................................... 21
                                                             21   Cal. Lab. Code § 2699(g) ........................................................................................ 21
                                                             22   Rules
                                                             23   Federal Rule of Civil Procedure 23(a) ................................................................ 16, 17
                                                             24   Federal Rule of Civil Procedure 23(a)(1) ................................................................. 16
                                                             25   Federal Rule of Civil Procedure 23(a)(4) ................................................................. 18
                                                             26   Federal Rule of Civil Procedure 23(b)...................................................................... 16
                                                             27   Federal Rule of Civil Procedure 23(b)(3) ................................................................. 18
                                                             28   Federal Rule of Civil Procedure 23(c)(2) ................................................................. 20

                                                                                                                           iv
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                 Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 8 of 31 Page ID #:767


                                                              1   Federal Rule of Civil Procedure 23(c)(2)(B) ....................................................... 19, 20
                                                              2   Federal Rule of Civil Procedure 23(e) ......................................................................... 8
                                                              3   Federal Rule of Civil Procedure 23(h) ...................................................................... 14
                                                              4   Other Authorities
                                                              5   Manual for Complex Litig., Fourth § 21.132 ............................................................ 18
                                                              6
                                                              7
                                                              8
                                                              9
                                                             10
                                                             11
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12
                              Glendale, California 91203




                                                             13
                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28

                                                                                                                         v
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                                 Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 9 of 31 Page ID #:768


                                                              1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                              2   I.    SUMMARY OF MOTION
                                                              3         Plaintiff Karen Morgan (“Plaintiff”) respectfully requests that this Court grant
                                                              4   preliminary approval of the Stipulation of Class Action and PAGA Settlement
                                                              5   (“Settlement,” “Agreement,” or “Settlement Agreement”) entered into by and
                                                              6   between Plaintiff, individually and on behalf of the proposed Class, and Defendants
                                                              7   Childtime Childcare, Inc. and Learning Care Group, Inc. (“Defendants”). Subject to
                                                              8   Court approval, Plaintiff and Defendants have agreed to settle this lawsuit for a
                                                              9   Maximum Settlement Amount of One Million Two Hundred Fifty Thousand Dollars
                                                             10   ($1,250,000)1 , which is non-reversionary.
                                                             11         The parties reached the Settlement after engaging in formal and informal
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   discovery, investigations, and arm’s-length negotiations. The Settlement resulted
                              Glendale, California 91203




                                                             13   from a formal mediation conducted by Louis M. Marlin, Esq., a well-respected
                                                             14   mediator who is experienced in wage-and-hour class actions. The Settlement satisfies
                                                             15   the criteria for approval and falls within the range of possible approval under federal
                                                             16   and California law. Additionally, the proposed Notice Packet2 provides the best
                                                             17   notice practicable under the circumstances and will allow each Class Member a full
                                                             18   and fair opportunity to evaluate the Settlement and decide whether to participate in it.
                                                             19   Accordingly, Plaintiff moves the Court to grant preliminary approval of the
                                                             20   Settlement and the allocations for Class Counsel Fees and Costs Award, Class
                                                             21   Representative Service Award, PAGA Payment, and Settlement Administration
                                                             22   Costs; conditionally certify the proposed Class for settlement purposes; order the
                                                             23   distribution of the Notice Packet to the Class; and set a Final Approval Hearing.
                                                             24   ///
                                                             25
                                                                  1
                                                                    A copy of the fully-executed Settlement Agreement is attached as “EXHIBIT 1” to
                                                             26   the Declaration of Edwin Aiwazian in Support of Plaintiff’s Motion For Class Action
                                                                  Settlement (“Aiwazian Decl.”). Settlement Agreement, ¶ I.Q.
                                                             27   2
                                                                    The Notice of Class Action Settlement (i.e., Notice Packet) is attached as “Exhibit 1”
                                                             28   to the [Proposed] Order Granting Preliminary Approval of Class Action Settlement,
                                                                  filed concurrently herewith.
                                                                                                               1
                                                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 10 of 31 Page ID #:769


                                                              1   II.   PROCEDURAL HISTORY AND FACTUAL BACKGROUND
                                                              2         Defendants are a child care provider that operate approximately thirty-one (31)
                                                              3   locations in California.   On August 17, 2017, Plaintiff commenced this above-
                                                              4   captioned lawsuit (“the Action”) by filing the Class Action Complaint for Damages
                                                              5   against Defendants in Orange County Superior Court, Case No. 30-2017-0093844-
                                                              6   CU-OE-CXC.
                                                              7         On September 20, 2017, Defendants filed their Notice of Removal of Civil
                                                              8   Action Pursuant to 28 U.S.C. § 1332(D) (Class Action Fairness Act) and removed the
                                                              9   Action to the United States District Court for the Central District of California (the
                                                             10   “Court”), Case No. 18:17-cv-1641-AG-KES.
                                                             11         On October 12, 2017, Plaintiff filed her Motion to Remand Pursuant to 28
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   U.S.C. § 1447 (“Motion for Remand”). On October 23, 2017, Defendants filed an
                              Glendale, California 91203




                                                             13   opposition to the Motion to Remand.
                                                             14         On October 27, 2017, Defendants filed a Motion to Dismiss Pursuant to
                                                             15   Federal Rule of Civil Procedure 12(b)(6) (“Motion to Dismiss”).
                                                             16         On October 30, 2017, Plaintiff filed a reply in support of her Motion to
                                                             17   Remand. On November 10, 2017, the Court denied the Motion to Remand.
                                                             18         On November 17, 2017, Plaintiff filed the First Amended Class Action
                                                             19   Complaint for Damages (“First Amended Complaint”).
                                                             20         On November 21, 2017, the Court denied the Motion to Dismiss.
                                                             21         On December 15, 2017, Defendants filed their Answer to Plaintiff’s First
                                                             22   Amended Complaint.
                                                             23         On February 22, 2019, pursuant to the Court’s order granting the parties’ joint
                                                             24   stipulation, Plaintiff filed the Second Amended Class Action Complaint for Damages
                                                             25   and Enforcement under the Private Attorneys General Act, Cal. Labor Code § 2698 Et
                                                             26   Seq. (“Second Amended Complaint” or “Complaint”).             On March 14, 2019,
                                                             27   Defendants filed their Answer to Second Amended Complaint.
                                                             28   ///

                                                                                                            2
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 11 of 31 Page ID #:770


                                                              1         Plaintiff’s core allegations are that Defendants violated the California Labor
                                                              2   Code and California Business and Professions Code by, inter alia, failing to properly
                                                              3   pay minimum, reporting time, and overtime wages, failing to provide compliant meal
                                                              4   and rest periods and associated premiums, failing to timely pay wages during
                                                              5   employment and upon termination, failing to provide complaint wage statements,
                                                              6   failing to maintain requisite payroll records, and failing to reimburse necessary
                                                              7   business-related expenses. Plaintiff contends that Defendants’ conduct constitutes
                                                              8   unfair business practices and gives rise to penalties under the Private Attorneys
                                                              9   General Act, California Labor Code § 2698, et seq. (“PAGA”). Plaintiff further
                                                             10   alleges that Defendants’ failure to properly pay all compensation due, arises from,
                                                             11   inter alia, Defendants’ practices and policies which required Class Members to
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   work before clocking in for their shifts and after clocking out of their shifts,
                              Glendale, California 91203




                                                             13   Defendants’ failure to pay reporting time pay, and Defendants’ failure to include
                                                             14   non-discretionary incentives and bonuses in the calculation of the regular rate of
                                                             15   pay for purposes of calculating and paying overtime.            As a result, Plaintiff
                                                             16   contends that she and the Class Members are entitled to, inter alia, unpaid wages,
                                                             17   penalties (including and not limited to, penalties pursuant to PAGA), and
                                                             18   attorneys’ fees.
                                                             19         Defendants deny any liability of any kind associated with the claims and
                                                             20   allegations, and further deny that Plaintiff or the Class Members are entitled to any
                                                             21   relief. Defendants also deny that the Action is appropriate for class or representative
                                                             22   treatment for any purpose other than the Settlement. Defendants maintain, among
                                                             23   other things, that they have complied with federal and California laws in all respects.
                                                             24          On June 20, 2018, the parties participated in a private mediation before Louis
                                                             25   M. Marlin, Esq., a well-respected mediator experience in handling complex wage-
                                                             26   and-hour matters. With the aid of the mediator’s evaluations, the parties reached the
                                                             27   Settlement to resolve the Action.
                                                             28   ///

                                                                                                             3
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 12 of 31 Page ID #:771


                                                              1   III.   SUMMARY OF THE SETTLEMENT TERMS
                                                              2          A.    The Class for Settlement Purposes
                                                              3          For settlement purposes only, the Parties agree to class action certification of
                                                              4   the following Class (individually referred to as “Class Members”) consisting of
                                                              5   approximately one thousand six hundred thirty-one (1,631) individuals:
                                                              6          All current and former hourly-paid or non-exempt employees who
                                                                         worked for Childtime Childcare, Inc. or Learning Care Group, Inc.
                                                              7
                                                                         within the State of California at any time during the period from August
                                                              8          17, 2013 to the date Preliminary Approval is granted of the Settlement.
                                                              9          As discussed in Section VI, infra, conditional class certification is appropriate
                                                             10   with respect to the Settlement.
                                                             11          B.    Essential Terms of the Settlement
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12          Defendants will pay a Maximum Settlement Amount of One Million Two
                              Glendale, California 91203




                                                             13   Hundred Fifty Thousand Dollars ($1,250,000) on a non-reversionary basis.
                                                             14   Settlement Agreement, ¶ I.Q.       The Net Settlement Amount means the amount
                                                             15   remaining after deducting the following from the Maximum Settlement Amount: (1)
                                                             16   attorneys’ fees of up to Four Hundred Seventy-Five Thousand Dollars ($475,000) and
                                                             17   reimbursement of litigation costs and expenses of up to Twenty Thousand Dollars
                                                             18   ($20,000) to Class Counsel (“Class Counsel Fees and Costs Award”); (2) Class
                                                             19   Representative Service Award of up to Ten Thousand Dollars ($10,000) to Plaintiff;
                                                             20   (3) Seventy-Five Thousand Dollars ($75,000) to the LWDA for its share of the PAGA
                                                             21   Payment3 (“LWDA Payment”); (4) Settlement Administration Costs, which are
                                                             22   currently estimated to be Six Thousand Five Hundred Dollars ($16,500); and (5)
                                                             23   Employer Taxes.4 Id., ¶¶ I.N., I.Q, I.R., I.V., III.M.3., III.M.4., III.M.5., & III.M.6.
                                                             24
                                                             25
                                                                  3
                                                                    The “PAGA Payment” means the amount of One Hundred Thousand Dollars
                                                                  ($100,00) that is allocated from the Maximum Settlement Amount toward penalties
                                                             26   under the PAGA. Settlement Agreement, ¶ III.M.5.
                                                                  4
                                                                    The “Employer Taxes” is the employer payroll taxes, contributions, mandatory
                                                             27   tax payments or other required employer withholdings, including but not limited to
                                                                  Defendants’ FICA and FUTA contributions, in connection with the wage portion
                                                             28   of Individual Settlement Payments. Id., ¶ I.N. The Settlement Administrator has
                                                                  estimated that the Employer Taxes will be approximately $31,162.15.
                                                                                                             4
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 13 of 31 Page ID #:772


                                                              1   Assuming these payments are approved in full, the Net Settlement Amount that will
                                                              2   be available to be distributed to Class Members who do not submit timely and valid
                                                              3   Requests for Exclusion (“Settlement Class Members”) is currently estimated to be at
                                                              4   least Six Hundred Twenty Two Thousand Three Hundred Thirty-Seven Dollars and
                                                              5   Eighty-Five Cents ($622,337.85). Ibid. The entire Net Settlement Amount will be
                                                              6   distributed to Settlement Class Members based upon their Compensable Workweeks
                                                              7   (defined infra), and no portion will revert to Defendant. Settlement Agreement, ¶¶
                                                              8   III.M.2., III.M.3., III.M.4., III.M.5., & III.M.6.
                                                              9          C.     Calculation of Individual Settlement Payments
                                                             10          The Settlement Administrator shall calculate each Settlement Class Member’s
                                                             11   share of the Net Settlement Amount (“Individual Settlement Payment”) as follows:
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12          a) The Settlement Administrator will determine the number of weeks
                              Glendale, California 91203




                                                                            during which each Class Member was employed by Defendants in
                                                             13             the State of California during the time period from August 17,
                                                                            2013 to the date Preliminary Approval of the Settlement is granted
                                                             14             (“Class Period”), using the start and end dates of employment
                                                                            contained in the Class Data List, diving by seven (7), and rounding
                                                             15             up (“Compensable Workweeks”). Settlement Agreement, ¶¶ I.F.,
                                                                            I.I., & III.M.2.a.
                                                             16
                                                                         b) The Settlement Administrator will determine each Settlement
                                                             17             Class Member’s “Payment Ratio” by dividing the respective
                                                                            Compensable Workweeks of each Settlement Class Member by the
                                                             18             total Compensable Workweeks for all Settlement Class Members.
                                                                            Id., ¶ III.M.2.a.
                                                             19
                                                                         c) The Settlement Administrator will multiply the Net Settlement
                                                             20             Amount by each Settlement Class Member’s Payment Ratio to
                                                                            determine his or her estimated Individual Settlement Payment.
                                                             21             Ibid.
                                                             22          Individual Settlement Payments will be allocated as thirty-three percent (33%)
                                                             23   as wages and sixty-seven percent (67%) as penalties and interest. Id., ¶ III.M.2.b.
                                                             24   The wage portion will be reported on an IRS Form W-2 and the portion allocated
                                                             25   to penalties and interest will be reported on an IRS Form-1099.          Ibid.   The
                                                             26   Individual Settlement Payments will be reduced by any required deductions for the
                                                             27   employee-side taxes and withholdings with respect to the wage portion, and
                                                             28   Employer Taxes will be paid from the Maximum Settlement Amount. Ibid; Id., ¶ I.Q.

                                                                                                               5
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 14 of 31 Page ID #:773


                                                              1         D.     Range of Estimated Individual Settlement Payments
                                                              2         The Net Settlement Amount is currently estimated to be at least $622,337.85.
                                                              3   Assuming a Net Settlement Amount of $622,337.85 and that no Class Members opt
                                                              4   out of the Settlement, the estimated range of Individual Settlement Payments that
                                                              5   individual Class Members could receive with, based on their respective number of
                                                              6   Compensable Workweeks, is as follows:
                                                              7     • 6 months: [($622,337.85 ÷ 146,636 total workweeks) x 26            Compensable
                                                                      Workweeks] = $110.24
                                                              8     • 1 year: [($622,337.85 ÷ 146,636 total workweeks) x 52              Compensable
                                                                      Workweeks] = $220.48
                                                              9
                                                                    • 2 years: [($622,337.85 ÷ 146,636 total workweeks) x 104            Compensable
                                                             10       Workweeks] = $440.96
                                                                    • 3 years: [($622,337.85 ÷ 146,636 total workweeks) x 156            Compensable
                                                             11       Workweeks] = $349.44
                                                                    • 4 years: [($622,337.85 ÷ 146,636 total workweeks) x 208            Compensable
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12       Workweeks] = $881.92
                              Glendale, California 91203




                                                             13         E.     Request for Exclusion and Objection Procedures
                                                             14         Class Members who wish to be excluded from the Settlement must submit a
                                                             15   written Opt Out Request. Settlement Agreement, ¶¶ I.T. & III.L.7. An Opt Out
                                                             16   Request must be mailed to the Settlement Administrator within sixty (60) calendar
                                                             17   days from the initial mailing of the Notice Packet (“Response Deadline”) and
                                                             18   must: (a) contain the case name and number of the Action; (b) the full name,
                                                             19   address, and the last four (4) digits of the Social Security number and signature of
                                                             20   the Class Member requesting to opt out; and (c) contain a statement indicating that
                                                             21   he or she wishes to be excluded from the Settlement. Id., ¶¶ I.CC. & III.L.7.
                                                             22         Class Members who have not opted out of the Settlement (i.e., Settlement Class
                                                             23   Members) may object to the Settlement by mailing a Notice of Objection to the
                                                             24   Settlement Administrator no later than the Response Deadline.        The Notice of
                                                             25   Objection must include: (a) the case name and number of the Action; (b) the full
                                                             26   name, address, telephone number last four (4) digits of Social Security number, and
                                                             27   signature of the Settlement Class Member; (c) a statement of the factual and legal
                                                             28   basis for the objection; and (d) a statement of whether the Settlement Class Member

                                                                                                           6
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 15 of 31 Page ID #:774


                                                              1   intends to appear at the Final Approval Hearing. Id., ¶ 27.
                                                              2            F.    Scope of the Release
                                                              3            The Released Claims that are the subject of the Settlement are:
                                                              4            [A]ll claims and causes of action that were alleged in the Second
                                                                           Amended Complaint or reasonably could have been alleged based on the
                                                              5            factual and legal allegations contained in the Second Amended
                                                              6            Complaint, arising during the Class Period, including all of the following
                                                                           claims: (a) failure to pay minimum wages, base rate wages, overtime
                                                              7            wages, time-and-a half wages, and double time wages; (b) failure to pay
                                                              8            reporting time wages, (c) failure to provide compliant meal breaks and
                                                                           pay proper meal break premiums, (d) failure to provide compliant rest
                                                              9            periods and pay proper rest period premiums, (e) failure to provide
                                                             10            accurate itemized wage statements, (f) failure to timely provide all
                                                                           wages owed at the end of employment, (g) failure to timely provide all
                                                             11            wages owed during employment, (h) failure to reimburse business
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12            expenses, (i) unfair business practices, (j) civil penalties under the
                              Glendale, California 91203




                                                                           Private Attorneys General Act; (k) all other recoveries or penalties
                                                             13            alleged in the Action; and (l) all damages, penalties, interest and other
                                                             14            amounts recoverable under said claims under California and federal law,
                                                                           to the extent permissible, including but not limited to the California
                                                             15            Labor Code (including, and not limited to, PAGA), the applicable Wage
                                                             16            Orders, and the California Unfair Competition Law. Id., ¶ I.AA.5

                                                             17            Upon the Effective Date6, all Settlement Class Members will release all

                                                             18   Released Claims.7

                                                             19   IV.      LEGAL STANDARD FOR PRELIMINARY APPROVAL OF A CLASS

                                                             20            ACTION SETTLEMENT

                                                             21            Class action settlements require court approval. Fed. R. Civ. Proc. 23(e).

                                                             22   Although judicial policy favors settlement of class actions, Class Plaintiffs v. City of

                                                             23   Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992), the decision to approve or reject a

                                                             24   settlement is within the trial court’s discretion, and that decision may be reversed only

                                                             25   upon a strong showing of “clear abuse of discretion.” Hanlon v. Chrysler Corp., 150

                                                             26
                                                             27
                                                                  5
                                                                    See Settlement Agreement, ¶ 37, for the definition of “Released Parties.”
                                                                  6
                                                                    See Id., ¶ 19, for the definition of the “Effective Date.”
                                                                  7
                                                             28     Plaintiff has also provided a general release of all claims with a waiver of California
                                                                  Civil Code section 1542, on an individual basis. Id., ¶ 71.
                                                                                                               7
                                                                       PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                      ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 16 of 31 Page ID #:775


                                                              1   F.3d 1011, 1026 (9th Cir. 1998); Class Plaintiffs, 955 F.2d at 1276.
                                                              2         A settlement should be approved if it is “fundamentally fair, adequate, and
                                                              3   reasonable.” Hanlon, 150 F.3d at 1026; Fed. R. Civ. P. 23(e). In approving a class
                                                              4   action settlement, Courts engage in a two-step process: (1) preliminary approval of the
                                                              5   settlement; and (2) a later detailed review after notice is given to class members, to
                                                              6   determine whether final approval is appropriate. Nat’l Rural Telecomms. Coop. v.
                                                              7   DIRECTV, Inc., 221 F.R.D. 523, 525 (C.D. Cal. 2004). At the preliminary approval
                                                              8   stage, courts must approve a class action settlement “if it appears to be the product of
                                                              9   serious, informed, non-collusive negotiations, has no obvious deficiencies, and does
                                                             10   not improperly grant preferential treatment to class representatives or segments of the
                                                             11   class, and falls within the range of possible approval.” In re Tableware Antitrust
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007).
                              Glendale, California 91203




                                                             13         In evaluating the fairness of the class action settlement, courts should give
                                                             14   “proper deference to the private consensual decision of the parties.” Hanlon, 150 F.3d
                                                             15   at 1027. Courts need only ensure that the settlement is not a product of “fraud or
                                                             16   overreaching by, or collusion between, the negotiating parties, and that the settlement,
                                                             17   taken as a whole, is fair, reasonable, and adequate to all concerned.” Id.
                                                             18   V.    THE SETTLEMENT SHOULD BE PRELIMINARILY APPROVED
                                                             19         Preliminary approval is appropriate if the settlement is “potentially fair,”
                                                             20   Acosta v. Trans Union, LLC, 243 F.R.D. 377, 386 (C.D. Cal. 2007), and has no
                                                             21   “glaring deficiencies” that would make it clear that a final approval hearing is not
                                                             22   warranted. Murillo v. Pac. Gas & Elec. Co., 266 F.R.D. 468, 478 (E.D. Cal. Mar. 4,
                                                             23   2010). As discussed below, the Settlement resulted from hard-fought litigation and
                                                             24   extensive negotiations, and is fair and reasonable. Therefore, the Settlement should be
                                                             25   preliminarily approved.
                                                             26   ///
                                                             27   ///
                                                             28   ///

                                                                                                             8
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 17 of 31 Page ID #:776


                                                              1         A.     The Settlement Resulted from Arm’s Length Negotiations and
                                                              2                Extensive Investigation and Discovery
                                                              3         An initial presumption of fairness exists “if the settlement is recommended by
                                                              4   class counsel after arm’s-length bargaining.” Harris v. Vector Mktg. Corp., No. 08-
                                                              5   cv-5198-EMC, 2011 WL 1627973, at *8 (N.D. Cal. Apr. 29, 2011) (citation omitted).
                                                              6   Courts give great weight to such recommendation as class counsel is most familiar
                                                              7   with the issues underlying the case. Nat’l Rural, 221 F.R.D. at 528.
                                                              8         Here, the parties actively litigated the Action since it was commenced on
                                                              9   August 17, 2017. Class Counsel conducted a thorough investigation into the facts of
                                                             10   the case, including, inter alia, interviews with Plaintiff and multiple Class Members,
                                                             11   and diligently investigated the allegations in the Action. Aiwazian Decl., ¶¶ 13-16.
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   Class Counsel reviewed over ten thousand pages of documents and data produced by
                              Glendale, California 91203




                                                             13   Defendants and obtained through other sources, including and not limited to,
                                                             14   Plaintiff’s and other putative class members’ employment records (including, inter
                                                             15   alia, detailed time keeping data and payroll data), as well as portions of Defendants’
                                                             16   Learning Care Group Field Employee Handbook, various documents regarding
                                                             17   Defendants’ wage-and-hour policies (including, inter alia, Defendants’ Expense
                                                             18   Reimbursement Policy), various internal memoranda (such as, memorandum
                                                             19   pertaining to wage and hour law, meal period agreements and waiver of rights,
                                                             20   attendance policy, dress code, and scheduling), various forms (including, inter alia,
                                                             21   Defendants’ Meal/Lunch Period Waiver of Right form), various checklists (such as
                                                             22   New Employee Orientation Checklist and Hourly Personnel File Checklist), and
                                                             23   various    acknowledgements     (such    as    Rest   Period   Policy   &   Employee
                                                             24   Acknowledgement of Receipt and Employee Handbook Acknowledgement of
                                                             25   Receipt), among other information and documents.          Id., ¶ 13.    Class Counsel
                                                             26   propounded multiple formal written discovery requests and the parties exchanged
                                                             27   information and documents formally and informally. Id., ¶¶ 14-15. The parties also
                                                             28   met and conferred on numerous occasions over issues relating to the pleadings,

                                                                                                             9
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 18 of 31 Page ID #:777


                                                              1   jurisdiction, motion practice, and discovery. Id., ¶ 15.
                                                              2         The parties reached the Settlement after reviewing all available evidence,
                                                              3   arm’s-length bargaining, and participating in mediation conducted by Louis M.
                                                              4   Marlin, Esq., a well-respected mediator experienced in handling complex wage-and-
                                                              5   hour matters. Id., ¶ 11. During the mediation, the parties exchanged information and
                                                              6   discussed various aspects of the case, including and not limited to, Plaintiff’s claims,
                                                              7   the risks and delays of further litigation and of proceeding with certification and/or
                                                              8   representative adjudication, the law relating to off-the-clock theory, meal and rest
                                                              9   periods, wage-and-hour enforcement, and PAGA representative claims, the evidence
                                                             10   produced and analyzed, and the possibility of appeals, among other things. Ibid.
                                                             11         During all settlement discussions, the parties conducted their negotiations at
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   arm’s length from an adversarial position. Ibid. Arriving at a settlement that was
                              Glendale, California 91203




                                                             13   acceptable to both parties was not easy. The data and documents produced and
                                                             14   obtained in this case enabled Class Counsel to prepare damages/valuation models in
                                                             15   preparation for the mediation, to determine the value and strength of the claims. Id.,
                                                             16   ¶¶ 26-76. With the aid of the mediator’s evaluations, the parties agreed that this case
                                                             17   was well-suited for settlement given the legal issues relating to the claims, as well as
                                                             18   the costs and risks to both sides that would attend further litigation. Id., ¶¶ 10 & 23.
                                                             19   The Settlement takes into account the strengths and weaknesses of each side’s
                                                             20   position and the uncertainty of how the case might have concluded at certification,
                                                             21   trial, and/or appeals. Id., ¶¶ 9 & 23.
                                                             22         The Settlement is based on this large volume of facts, evidence, and
                                                             23   investigation, and the parties’ negotiations during the mediation.8 While the parties
                                                             24   disagree over the merits and certifiability of Plaintiff’s claims, Plaintiff and Class
                                                             25
                                                                  8
                                                                    See Hanlon, 150 F.3d at 1027 (affirming approval of settlement after finding “no
                                                             26   evidence to suggest that the settlement was negotiated in haste or in the absence of
                                                                  information illuminating the value of plaintiffs’ claims”); see also Villegas v. J.P.
                                                             27   Morgan Chase & Co., No. CV 09-00261 SBA (EMC), 2012 WL 5878390, at *6
                                                             28   (N.D. Cal. Nov. 21, 2012) (stating that participation in private mediation “tends to
                                                                  support the conclusion that the settlement process was not collusive”).
                                                                                                             10
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 19 of 31 Page ID #:778


                                                              1   Counsel agree that the Settlement is fair, reasonable, adequate, and in the best interest
                                                              2   of the Class, in light of all known facts and circumstances. Id., ¶¶ 11, 23, & 78.
                                                              3         B.     The Settlement Is Fair, Reasonable, and Adequate
                                                              4         The Maximum Settlement Amount of One Million Two Hundred Fifty Dollars
                                                              5   ($1,250,000) represents a fair, reasonable, and adequate resolution of this lawsuit.
                                                              6   Under the Settlement, the entire Net Settlement Amount will be distributed to
                                                              7   Settlement Class Members and is currently estimated to be at least $622,337.85. The
                                                              8   amount of the Settlement is reasonable considering the risks relating to obtaining and
                                                              9   maintaining certification, demonstrating liability, and the ability to recover monetary
                                                             10   relief on a class-wide or representative basis. Id., ¶¶ 11, 23, 31, 36, 44, 52, 76, & 77-
                                                             11   78. The Settlement guarantees a certain monetary recovery to Settlement Class
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   Members in a reasonably short period of time, as opposed to waiting additional years
                              Glendale, California 91203




                                                             13   for a recovery, or possibly, no recovery.
                                                             14         The Settlement was calculated using data and information obtained through
                                                             15   case investigation, Defendants’ removal papers, and formal and informal exchange of
                                                             16   information in advance of and/or in the context of mediation and settlement
                                                             17   negotiations. Id., ¶ 23. Prior to the mediation, Class Counsel conducted extensive
                                                             18   investigation into the claims. Id., ¶¶ 10, 13, 16, & 23. The data and information
                                                             19   obtained enabled Class Counsel to calculate the value of the claims and the monetary
                                                             20   recovery that could potentially be awarded to the Class, and permitted a complete
                                                             21   understanding of Defendants’ employment policies, practices, and procedures. Id., ¶¶
                                                             22   14, 23, 25, & 26-76. This information proved invaluable in negotiating a settlement
                                                             23   amount that fairly compensates the Class Members. Id., ¶ 78.
                                                             24         The parties have also considered the potential risks and rewards inherent in any
                                                             25   case and, in particular, with this case. Id., ¶¶ 11 & 23. Prior to the mediation, Class
                                                             26   Counsel performed extensive damages and valuation analysis based on class data and
                                                             27   a sampling of time and pay data provided by Defendants. Id., ¶¶ 13-14. During the
                                                             28   mediation, Defendants contended, among other things, that their policies and practices

                                                                                                              11
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 20 of 31 Page ID #:779


                                                              1   fully complied with California law. Id., ¶¶ 29, 34, 39, & 69. Defendants argued that
                                                              2   individual issues would predominate because their hourly-paid and non-exempt
                                                              3   employees worked in different positions, during different periods of time, at different
                                                              4   locations, and were subject to various employment policies, practices, and procedures,
                                                              5   and the reasons why a Class Member failed to receive a meal or rest break or worked
                                                              6   off-the-clock would also raise individual issues that cannot be certified. Id., ¶¶ 34, 39,
                                                              7   & 59.
                                                              8           Plaintiff faces numerous risks in continued litigation, including and not limited
                                                              9   to, the risk of receiving no recovery if a class is not certified and/or if no liability is
                                                             10   found, and the risk of the Court determining that adjudication on a representative or
                                                             11   class basis is unmanageable and not appropriate. Id., ¶¶ 11, 31, 36, 44, 52, & 76-78.
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   Plaintiff and Class Members also face the real possibility that the amount recovered
                              Glendale, California 91203




                                                             13   against Defendants after years of litigation and a lengthy and costly trial is less than
                                                             14   the amount negotiated in this Settlement. Ibid.
                                                             15           Additionally, the Settlement is fair because it treats Class Members equally.
                                                             16   Individual Settlement Payments will be calculated on a pro rata basis, based upon the
                                                             17   number of each Class Member’s Compensable Workweeks. Settlement Agreement, ¶
                                                             18   III.M.2.a.
                                                             19           There is no reason to doubt the fairness of the proposed plan of allocation of the
                                                             20   settlement funds for purposes of preliminary approval. Even at the final approval
                                                             21   stage: “an allocation formula need only have a reasonable, rational basis, particularly
                                                             22   if recommended by experienced and competent class counsel.” Nguyen v. Radient
                                                             23   Pharm. Corp., No. 11-cv-00406, 2014 WL 1802293, at *5 (C.D. Cal. May 6, 2014);
                                                             24   see also Maley v. Del Global Techs. Corp., 186 F. Supp. 2d 358, 367 (S.D.N.Y.
                                                             25   2002). Considering the facts in this case, the amount of the Settlement represents a
                                                             26   fair, reasonable, and adequate recovery for the Class. Aiwazian Decl., ¶¶ 11, 23, &
                                                             27   78.
                                                             28   ///

                                                                                                              12
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 21 of 31 Page ID #:780


                                                              1          C.     The Settlement Is Within the Range of Approval
                                                              2          The Maximum Settlement Amount of One Million Two Hundred Fifty
                                                              3   Thousand Dollars ($1,250,000) provides substantial monetary recovery to the Class
                                                              4   Members, and is fair, reasonable, and adequate in light of the value of the claims and
                                                              5   the significant risks of continued litigation. Similarly, all of the other Settlement terms
                                                              6   for which Plaintiff request approval and/or preliminary approval fall within the range
                                                              7   of reasonableness, as discussed below.
                                                              8                 1.     The allocation for Class Representative Service Award is
                                                              9                        reasonable.

                                                             10          Subject to Court approval, Plaintiff will receive a Class Representative
                                                             11   Enhancement Payment of Ten Thousand Dollars ($10,000). Settlement Agreement, ¶
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   III.M.3.    The Class Representative Service Award will be paid in addition to
                              Glendale, California 91203




                                                             13   Plaintiff’s Individual Settlement Payment. Ibid.
                                                             14          The trial court has discretion to award incentives to the class representatives.9
                                                             15   Courts routinely approve incentive awards to class representatives for their time and
                                                             16   efforts, and the risks they undertake on behalf of the class. See, e.g., Staton v. Boeing,
                                                             17   327 F.3d 938, 976-78 (9th Cir. 2003) (discussing cases approving incentive awards in
                                                             18   the range of $2,000 to $25,000). “Incentive awards are particularly appropriate in
                                                             19   wage-and-hour actions” because named plaintiffs bear “a significant reputational risk
                                                             20   for bringing suit against their former employers.” Bellinghausen v. Tractor Supply
                                                             21   Co., 306 F.R.D. 245, 267 (N.D. Cal. Mar. 19, 2015) (quotation marks omitted).
                                                             22
                                                                  9
                                                                    See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463 (9th Cir. 2000). In
                                                             23   assessing the reasonableness of an incentive award, several district courts in the Ninth
                                                             24   Circuit have applied the five-factor test set forth in Van Vranken v. Atl. Richfield Co.,
                                                                  901 F. Supp. 294, 299 (N.D. Cal. 1995): (1) the risk to the class representative in
                                                             25   commencing a class action; (2) the notoriety and personal difficulties encountered by
                                                                  the class representative; (3) the amount of time and effort spent by the class
                                                             26   representative; (4) the duration of the litigation; and (5) the personal benefit, or lack
                                                                  thereof, enjoyed by the class representative as a result of the litigation. See, e.g., In re
                                                             27   Toys “R” Us-Del., Inc. FACTA Litig., 295 F.R.D. 438, 470 (C.D. Cal. 2014); Covillo
                                                             28   v. Specialty’s Café, No. C-11-00594 DMR, 2014 WL 954516, at *7 (N.D. Cal. Mar.
                                                                  6, 2014); Carr v. Tadin, Inc., 51 F. Supp. 3d 970, 986 (S.D. Cal. 2014).
                                                                                                              13
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 22 of 31 Page ID #:781


                                                              1            Here, the contemplated Class Representative Service Award is fair and
                                                              2   appropriate and is well within the range of incentive payments awarded by district
                                                              3   courts. See id.; Angell v. City of Oakland, 13 cv-00190 NC, 2015 WL 65501, at *8
                                                              4   (N.D. Cal. Jan. 5, 2015) (approving $9,000 incentive awards); Covillo, 2014 WL
                                                              5   954516, at *8 (approving an $8,000 incentive award).
                                                              6            Moreover, Plaintiff spent considerable time and effort to produce relevant
                                                              7   documents and past employment records and provide the facts and evidence necessary
                                                              8   to attempt to support the allegations. Aiwazian Decl., ¶ 22; Declaration of Karen
                                                              9   Morgan in Support of Plaintiff’s Motion for Preliminary Approval of Class Action
                                                             10   Settlement (“Morgan Decl.”), ¶¶ 3-5. Plaintiff was available whenever her counsel
                                                             11   needed her and tried to obtain documents and information that would benefit the
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   Class.     Ibid.    Accordingly, it is appropriate and just for Plaintiff to receive a
                              Glendale, California 91203




                                                             13   reasonable service payment for her services on behalf of the Class.
                                                             14                  2.      The allocations for Class Counsel Fees and Costs Award are
                                                             15                          reasonable.
                                                             16            Class Counsel meet the requirements under Federal Rule of Civil Procedure
                                                             17   23(g). Class Counsel conducted extensive research, investigation, and analysis of the
                                                             18   potential value of the claims. Aiwazian Decl., ¶¶ 23-78. Additionally, Class Counsel
                                                             19   are highly experienced in wage-and-hour litigation and class action cases. Id., ¶¶ 4-6
                                                             20   & 7(a)-7(t); Declaration of Douglas Han In Support Of Plaintiff’s Motion for
                                                             21   Preliminary Approval (“Han Decl.”), ¶¶ 9-14. Class Counsel have committed and
                                                             22   continue to commit significant financial and staffing resources to the representation of
                                                             23   the Class. Aiwazian Decl., ¶ 21; Han Decl., ¶ 8. As such, appointment of Edwin
                                                             24   Aiwazian, Esq., Arby Aiwazian, Esq., and Joanna Ghosh, Esq., of Lawyers for
                                                             25   Justice, PC and Douglas Han, Esq. of the Justice Law Corporation as Class Counsel is
                                                             26   appropriate.
                                                             27   ///
                                                             28   ///

                                                                                                              14
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 23 of 31 Page ID #:782


                                                              1         The Settlement establishes a Maximum Settlement Amount of One Million
                                                              2   Two Hundred Fifty Thousand Dollars ($1,250,000) and provides for Class Counsel to
                                                              3   apply for attorneys’ fees in an amount of up to thirty-eight percent (38%) of the
                                                              4   Maximum Settlement Amount. Settlement Agreement, ¶ 12. Class Counsel will
                                                              5   bring an appropriate motion in advance of the Final Approval Hearing, pursuant to
                                                              6   Rule 23(h), and submit supporting evidence and documents in connection with the
                                                              7   contemplated request for the Class Counsel Fees and Costs Award.
                                                              8         Under California and Ninth Circuit precedent, a court has discretion to
                                                              9   determine attorneys’ fees using the lodestar method or the percentage-of-the-fund
                                                             10   method, or a combination of the two methods.10 District courts may adjust the
                                                             11   twenty-five percent (25%) benchmark (observed by the Ninth Circuit) upward or
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   downward if “the percentage recovery would be either too small or large in light of
                              Glendale, California 91203




                                                             13   the hours devoted to the case or other relevant factors.” Six (6) Mexican Workers v.
                                                             14   Ariz. Citrus Growers, 904 F.2d 1301, 1311 (9th Cir. 1990); Staton, 327 F.3d at 968;
                                                             15   Vizcaino, 290 F.3d at 1048. Courts evaluate fee award requests pursuant to class
                                                             16   action settlements on a case-by-case basis, looking at the context of the settlement,
                                                             17   and an award above the twenty-five percent (25%) benchmark may be warranted.11
                                                             18   In California, attorneys’ fees tend to be awarded above the twenty-five percent (25%)
                                                             19   federal benchmark. See Van Vranken, 901 F.Supp. at 297 (holding that fee awards of
                                                             20
                                                             21   10
                                                                     It is appropriate to calculate and award attorneys’ fees as a percentage of a
                                                                  monetary funds that has, by litigation, been preserved or recovered for the benefit
                                                             22   of others. Laffitte v. Robert Half Int’l, Inc., 1 Cal.5th 480, 486 & 506 (2016);
                                                                  Wershba v. Apple Computer, Inc., 91 Cal.App.4th 224, 253 (2001); Vizcaino v.
                                                             23   Microsoft Corp., 290 F.3d 1043 (9th Cir. 2002); In re Bluetooth Headset Prods. Liab.
                                                             24   Litig., 654 F.3d 935, 942 (9th Cir. 2011). The percentage method is based on the
                                                                  amount of total recovery, as opposed to the total amount of claims made, and is well
                                                             25   established in federal courts and the Ninth Circuit. Boeing v. Van Gemert, 444 U.S.
                                                                  472, 478 (1980); In re Hill, 775 F.2d 1037 (9th Cir. 1985); Williams v. MGM-Pathe
                                                             26   Commc’n Co., 129 F.3d 1026 (9th Cir. 1997); In re Agent Orange Prod. Liabiltiy
                                                                  Litig., 818 F.2d 226, 232 (2d Cir. 1987).
                                                             27   11
                                                                     Knisley v. Network Assocs., 312 F.3d 1123, 1126 (9th Cir. 2002); Vizcaino, 290 F.3d
                                                             28   at 1048; Knight v. Red Door Salons, Inc., 2009 WL 248367, at *6 (N.D. Cal. Feb. 2,
                                                                  2009).
                                                                                                           15
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 24 of 31 Page ID #:783


                                                              1   30-50% are more typical where the fund is less than $10 million); Craft v. City. of San
                                                              2   Bernardino, 624 F.Supp.2d 1123, 1127 (C.D. Cal. 2008) (holding that attorneys’ fees
                                                              3   in cases where the fund is below $10 million are often more than 25%). Moreover,
                                                              4   “awards in the Central District are in the 20% to 50% range.” Clayton v. Knight
                                                              5   Transp., 2013 WL 5877213, at *23 (E.D. Cal. Oct. 30, 2013).12
                                                              6         The goal is to award “reasonable compensation for creating a common fund.”
                                                              7   Paul, Johnson, Alston & Hunt v. Graulty, 886 F.2d 268, 272 (9th Cir. 1989). In
                                                              8   reviewing a fee award request, courts consider the following factors: (1) the results
                                                              9   achieved; (2) whether there are benefits to the class beyond the immediate generation
                                                             10   of a cash fund; (3) the risks of litigation; (4) the skill required of counsel and quality
                                                             11   of the work performed; (5) the contingent nature of the fee and the foregoing by
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   counsel of other work; and (6) the reactions of the class. Vizcaino, 290 F.3d at 1048-
                              Glendale, California 91203




                                                             13   50; In re Toyota Motor Corp., 2013 WL 3224585 (C.D. Cal. June 17, 2013). Of these
                                                             14   factors, the most significant factor is the “degree of success obtained.” Hensley v.
                                                             15   Eckerhart, 461 U.S. 424, 436 (1983).
                                                             16         Here, the attorneys’ fee award provided for by the Settlement is reasonable,
                                                             17   particularly in light of the time and effort expended by Class Counsel. Class Counsel
                                                             18   litigated this case for over one year and a half, with the possibility of an unsuccessful
                                                             19   outcome and no fee recovery of any kind. Aiwazian Decl., ¶ 9. The ongoing work
                                                             20   has been demanding and ultimately successful in achieving a substantial settlement.
                                                             21   Given the strengths and weaknesses of the claims and the risk and expense of further
                                                             22   litigation, Class Counsel have achieved an excellent result on behalf of the Class.
                                                             23   12
                                                                    Other districts usually award attorneys’ fees in the 30-40% range in wage-and-hour
                                                             24   class actions that result in recovery of under $10 million. See Vasquez v. Coast Valley
                                                                  Roofing, Inc., 266 F.R.D. 482, 491-92 (E.D. Cal. 2010) (citing recent wage-and-hour
                                                             25   class actions where district courts approved attorneys’ fee awards ranging from 30-
                                                                  33%); Singer v. Becton Dickinson and Co., 2010 WL 2196104, *8 (S.D. Cal. June 1,
                                                             26   2010) (approving attorneys’ fees of one-third of the settlement and holding that the
                                                                  award was similar to awards in other wage-and-hour class actions where fees ranged
                                                             27   from 30.3-40%); Romero v. Producers Dairy Foods, Inc., 2007 WL 3492841 (E.D.
                                                             28   Cal. Nov. 14, 2007) (recognizing that “fee awards in class actions average around
                                                                  one-third” of the settlement).
                                                                                                             16
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 25 of 31 Page ID #:784


                                                              1   Considering the amount of the fees to be requested, the work performed, and the risks
                                                              2   incurred, the allocations for Class Counsel Fees and Costs Award provided for by the
                                                              3   Settlement are reasonable and should ultimately be awarded at the final approval
                                                              4   stage. See Vizcaino, 290 F.3d at 1051.
                                                              5   VI.   CERTIFICATION OF THE PROPOSED CLASS IS APPROPRIATE
                                                              6         UNDER RULE 23
                                                              7         Class certification under Rule 23(a) is appropriate where the plaintiff
                                                              8   demonstrates the four requirements of Rule 23(a) (numerosity, commonality,
                                                              9   typicality, and adequacy of representation), and one of the three requirements of Rule
                                                             10   23(b). Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1234 (9th Cir. 1996). The
                                                             11   proposed Class meets all of these requirements.
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12         A.     Numerosity
                              Glendale, California 91203




                                                             13         A class is sufficiently numerous if it is “so large that joinder of all members is
                                                             14   impracticable.” Fed. R. Civ. P. 23(a)(1). A reasonable estimate of the number of
                                                             15   purported class members is sufficient to meet the numerosity requirement.” In re
                                                             16   Badger Mountain Irr. Dist. Sec. Litig., 143 F.R.D. 693, 696 (W.D. Wash. 1992).
                                                             17         The proposed Class consists of approximately one thousand six hundred thirty-
                                                             18   one (1,631) individuals. Aiwazian Decl., ¶ 25. The proposed Class is sufficiently
                                                             19   numerous, and joinder of all Class Members would be impractical. See Mazza v. Am.
                                                             20   Honda Motor Co., 254 F.R.D. 610, 617 (C.D. Cal. 2008), rev’d on other grounds, 666
                                                             21   F.581, 593 (9th Cir. 2012) (“As a general rule, classes of forty or more are considered
                                                             22   sufficiently numerous.”).
                                                             23         B.     Commonality
                                                             24         A settlement class has sufficient commonality “if there are questions of fact and
                                                             25   law which are common to the class.” Fed. R. Civ. P. 23(a)(2). An affirmative
                                                             26   showing of at least one common question of law or fact satisfies this requirement.13
                                                             27
                                                             28    Dukes v. Wal–Mart, Inc., 564 U.S. 338, 350 & 359 (2011); see also Hanlon, 150
                                                                  13

                                                                  F.3d at 1019 (“All questions of fact and law need not be common to satisfy the rule.”).
                                                                                                            17
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 26 of 31 Page ID #:785


                                                              1   Commonality has been found to exists when there is a common legal issue stemming
                                                              2   from divergent factual predicates or a common nucleus of facts leading to different
                                                              3   legal remedies. Hanlon, 150 F.3d at 1019.
                                                              4         Courts generally find commonality where “the lawsuit challenges a system-
                                                              5   wide practice or policy that affects all of the putative class members[]” and divergence
                                                              6   in the way in which these practices affect individual Class Members, if any, do not
                                                              7   undermine the finding of commonality.14 Here, the Class Members seek remedies
                                                              8   under California’s wage-and-hour laws for violations arising from common, uniform,
                                                              9   and systematic practices which applied to all Class Members during the Class Period.
                                                             10   See e.g., Aiwazian Decl., ¶¶ 23, 26, 32, & 37. Accordingly, the commonality
                                                             11   requirement is satisfied for settlement purposes.
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12         C.     Typicality
                              Glendale, California 91203




                                                             13         The typicality requirement is satisfied where “the cause of the injury is the
                                                             14   same,” as here, and the injury claimed by the named plaintiffs are “similar” to that of
                                                             15   unnamed class members. Armstrong, 275 F.3d at 868-69. They need not be
                                                             16   “identical.” Id. at 869. Here, Plaintiff’s claims are typical of those of the Class
                                                             17   Members, though some factual differences may exist among them, as the claims arise
                                                             18   from the same events or course of conduct and are based upon the same legal theories.
                                                             19   Given the structure of the Settlement, the proposed Class satisfies the typicality
                                                             20   requirement for settlement purposes as Plaintiff’s claims arise from the same factual
                                                             21   basis and are based on the same legal theories as those applicable to all other Class
                                                             22   Members. Welmer v. Syntex, 117 F.R.D. 641, 644 (N.D. Cal. 1987).
                                                             23         D.     Adequacy of Representation
                                                             24         Rule 23(a)(4) requires that: (1) class representatives fairly and adequately
                                                             25   protect the interests of the class, and (2) class counsel be qualified and competent to
                                                             26   conduct the litigation. In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir.
                                                             27   14
                                                                    Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001), abrogated on other grounds
                                                             28   by Johnson v. California, 543 U.S. 499, 504–05 (2005); Blackie v. Barrack, 524 F.2d
                                                                  891, 902 (9th Cir. 1975), cert denied, 429 U.S. 816 (1976).
                                                                                                              18
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 27 of 31 Page ID #:786


                                                              1   2000). The requirement “tends to merge with the commonality and typicality criteria
                                                              2   of Rule 23(a).”15 The inquiry turns on whether “the named plaintiffs and their counsel
                                                              3   have any conflicts of interest with other class members” and “whether the named
                                                              4   plaintiffs and their counsel [will] prosecute the action vigorously on behalf of the
                                                              5   class.” Hanlon, 150 F.3d at 1020.
                                                              6         Plaintiff’s interests align with those of other Class Members, as they were all
                                                              7   employed by Defendants within the State of California. Morgan Decl., ¶ 2. Plaintiff’s
                                                              8   claims are typical of those of Class Members, which are confined to a limited group of
                                                              9   similarly-situated employees who worked for Defendants during the Class Period.
                                                             10   Class Counsel are highly experienced in employment class action and complex wage-
                                                             11   and-hour litigation, having handled many cases before and having been appointed
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   class counsel in many other cases. Aiwazian Decl., ¶¶ 4-7; Han Decl., ¶ 4. Plaintiff
                              Glendale, California 91203




                                                             13   contends that Class Counsel’s experience in litigating similar matters was integral to
                                                             14   obtaining the Settlement.
                                                             15         E.     Predominance and Superiority
                                                             16         The proposed Class meets the requirements of Rule 23(b)(3) for settlement
                                                             17   purposes because: (1) common questions predominate over questions that affect
                                                             18   individual members and (2) class resolution is superior to other available means of
                                                             19   adjudication. When assessing predominance and superiority, a court may consider that
                                                             20   the proposed class will be certified for settlement purposes only. See Amchem Prods.,
                                                             21   521 U.S. at 618-20. Where the matter is being settled, a showing of manageability at
                                                             22   trial is unnecessary. Id. at 620. At this stage, the relevant inquiry is “whether the
                                                             23   proposed classes are sufficiently cohesive to warrant adjudication by representation.”
                                                             24   Id. at 618-20, 623; see also Hanlon, 150 F.3d at 1022.
                                                             25   ///
                                                             26   ///
                                                             27
                                                             28   15
                                                                    Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 626 n.20 (1997); see also Manual
                                                                  for Complex Litig., Fourth Ed. § 21.132 (“a settlement class must be cohesive”).
                                                                                                            19
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 28 of 31 Page ID #:787


                                                              1         Here, the proposed Class is sufficiently cohesive to warrant certification. For
                                                              2   settlement purposes, common questions of fact and law affecting Class Members
                                                              3   predominate over any questions that may affect only individual members.
                                                              4   For example, Defendants’ alleged failure to properly pay their employees for all hours
                                                              5   they worked and/or reported to work and failure to provide compliant meal and rest
                                                              6   periods are alleged to arise from Defendants’ uniform policies, practices, and
                                                              7   procedures.    As such, the questions of fact and law relating to these issues
                                                              8   predominate.
                                                              9         Moreover, a class resolution is superior to other available means for the fair and
                                                             10   efficient adjudication of the controversy. See Hanlon, 150 F.3d at 1023.
                                                             11   The superiority requirement involves a “comparative evaluation of alternative
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   mechanism of dispute resolution.” Id. Here, the alternative method of resolution is
                              Glendale, California 91203




                                                             13   individual claims, subject to proof, for relatively small amounts of damages, which
                                                             14   would be uneconomical for potential plaintiffs. Id. Therefore, a class resolution is
                                                             15   superior to any other available methods.
                                                             16   VII. ADEQUACY OF THE METHOD OF NOTICE
                                                             17         “Adequate notice is critical to court approval of a class settlement under Rule
                                                             18   23(e).” Hanlon, 150 F.3d at 1025. A class notice must be “the best notice that is
                                                             19   practicable under the circumstances, including individual notice to all members who
                                                             20   can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). A class
                                                             21   notice is adequate if it “generally describes the terms of the settlement in sufficient
                                                             22   detail to alert those with adverse viewpoints to investigate and to come forward and be
                                                             23   heard.” Churchill Vill. LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004). The
                                                             24   notice must also be “neutral and objective in tone and should neither promote nor
                                                             25   discourage the assertion of claims.” Schaefer v. Overland Express Family of Funds,
                                                             26   169 F.R.D. 124, 131 (S.D. Cal. 1996).
                                                             27   ///
                                                             28   ///

                                                                                                             20
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 29 of 31 Page ID #:788


                                                              1          Here, the proposed Notice Packet provides the best notice practicable and is
                                                              2   adequate. It provides information on, inter alia, the nature of the lawsuit, the
                                                              3   definition of the Class, the terms of the Settlement, the scope of the Released Claims,
                                                              4   the binding effect of the Settlement, and the allocations for Class Counsel Fees and
                                                              5   Costs Award, Class Representative Service Award, PAGA Payment, and Settlement
                                                              6   Administration Costs. Each Class Member’s Notice Packet will state his or her
                                                              7   number of Compensable Workweeks and estimated Individual Settlement Payment.
                                                              8   The Notice Packet summarizes the proceedings and provides the date, time, and place
                                                              9   of the Final Approval Hearing, and all of this information is “clearly and concisely
                                                             10   state[d] in plain, easily understood language.” Fed. R. Civ. P. 23(c)(2)(B).
                                                             11          The Notice Packet also fulfills the requirement of neutrality in class notices.
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   The Notice Packet provides a brief, neutral explanation of the case from the
                              Glendale, California 91203




                                                             13   perspective of both parties and recognizes that the Court has not yet granted final
                                                             14   approval of the Settlement.16 It sets forth in an accurate and informative manner the
                                                             15   procedures and deadlines governing the submission of Opt Out Requests, Notices of
                                                             16   Objections, and Workweeks Disputes. The proposed Notice Packet satisfies all due
                                                             17   process requirements and complies with the standards of fairness, completeness, and
                                                             18   neutrality.
                                                             19          All Class Members can and will be identified by Defendants through a review
                                                             20   of their business records. After receiving the Class Data from Defendants, the
                                                             21   Settlement Administrator will mail a Notice Packet to each Class Member.
                                                             22   Settlement Agreement, ¶ III.L.3.17      Accordingly, the proposed Notice Packet is
                                                             23   adequate and is the best notice practicable under Rule 23(c)(2)(B), and should be
                                                             24   approved.
                                                             25
                                                                  16
                                                                     See Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 174 (1989) (“[C]ourts must
                                                             26   be scrupulous to respect judicial neutrality” in overseeing the class action notice
                                                                  process and “avoid even the appearance of judicial endorsement of the merits of the
                                                             27   action[.]”).
                                                                  17
                                                                     See Elsen v. Carlisle & Jacqueline, 417 U.S. 156, 175-77 (1974) (Individual notice
                                                             28   by mail “is clearly the ‘best notice practicable’ within the meaning of Rule 23(c)(2)”
                                                                  where “all class members [] can be identified with reasonable effort”).
                                                                                                            21
                                                                    PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                   ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 30 of 31 Page ID #:789


                                                              1   VIII. APPOINTMENT OF PHOENIX CLASS ACTION SETTLEMENT
                                                              2         ADMINISTRATION SOLUTIONS AS THE ADMINISTRATOR
                                                              3         The parties have selected Phoenix Class Action Administration Solutions
                                                              4   (“Phoenix”) as the Settlement Administrator to handle the notice and administration
                                                              5   of the Settlement. Phoenix will mail a Notice Packet to each Class Member; receive,
                                                              6   review, and process Opt Out Requests, Notices of Objection, and Workweeks
                                                              7   Disputes; calculate estimated Individual Settlement Payments; withhold applicable
                                                              8   taxes and withholdings; prepare and transmit necessary tax documentation and filings;
                                                              9   and transmit all required payments. Settlement Agreement, ¶ III.K. Phoenix will also
                                                             10   handle inquiries from Class Members regarding the Settlement and perform any other
                                                             11   usual and customary duties for administering a class action settlement.
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12         Settlement Administration Costs are currently estimated to be Sixteen
                              Glendale, California 91203




                                                             13   Thousand Five Hundred Dollars ($16,500) and will be paid out of the Maximum
                                                             14   Settlement Amount subject to approval by the Court. Plaintiff respectfully requests
                                                             15   that the Court appoint Phoenix as the Settlement Administrator and direct distribution
                                                             16   of the Notice Packet in the manner and in accordance with the proposed scheduled, set
                                                             17   forth in the Settlement Agreement and discussed in Section IX, infra.
                                                             18   IX.   DEADLINES FOR NOTICE AND ADMINISTRATION
                                                             19         The Court is respectfully requested to approve the proposed deadlines for the
                                                             20   notice and settlement administration process. Within twenty (20) calendar days
                                                             21   following preliminary approval of the Settlement, Defendants will provide Phoenix
                                                             22   with a list of the Class Members’ pertinent information for notice and settlement
                                                             23   administration (“Class Data”). Settlement Agreement, ¶¶ I.D. & III.L.1. Within ten
                                                             24   (10) business days of receipt of the Class Data, Phoenix will send a Notice Packet to
                                                             25   each Class Member. Id., ¶ III.L.3. Prior to mailing the Notice Packets, Phoenix shall
                                                             26   attempt to locate Class Members’ updated addresses by a search of the National
                                                             27   Change of Address Database. Ibid. If a Notice Packet is returned as undeliverable,
                                                             28   Phoenix will promptly re-mail it to a forwarding address, if provided, or to an updated

                                                                                                            22
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
                                            Case 8:17-cv-01641-AG-KES Document 48 Filed 05/28/19 Page 31 of 31 Page ID #:790


                                                              1   address obtained from a skip-trace search. Ibid.
                                                              2         Opt Out Requests, Notices of Objection, and Workweeks Disputes must be
                                                              3   mailed to Phoenix, postmarked by the applicable Response Deadline. Id., ¶ 39.
                                                              4         All settlement checks issued to Class Members will remain valid and
                                                              5   negotiable for one hundred eighty (180) calendar days from the date of their issuance.
                                                              6   Id., ¶ III.M.2.d. If a Settlement Class Member does not cash or deposit his or her
                                                              7   settlement check within ninety (90) calendar days the Settlement Administrator will
                                                              8   send a letter to such persons, advising them of the check’s expiration date and invite
                                                              9   them to request reissuance of the check if necessary. Ibid. Thereafter, the funds
                                                             10   associated with any checks that remain uncashed or are returned as undeliverable, if
                                                             11   any, will be distributed to the Controller of the State of California to be held pursuant
LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203




                                                             12   to the Unclaimed Property Law, California Civil Code Section 1500, et seq., in the
                              Glendale, California 91203




                                                             13   names and respective Individual Settlement Payment amounts associated with the
                                                             14   cancelled Individual Settlement Payment checks. Ibid.
                                                             15   X.    CONCLUSION
                                                             16         For the foregoing reasons, Plaintiff respectfully requests that the Court grant
                                                             17   preliminary approval of the Settlement; certify the proposed Class for settlement
                                                             18   purposes; appoint Edwin Aiwazian, Esq., Arby Aiwazian, Esq., and Joanna Ghosh of
                                                             19   Lawyers for Justice, PC and Douglas Han of the Justice Law Corporation as Class
                                                             20   Counsel; preliminarily approve the allocations for Class Counsel Fees and Costs
                                                             21   Award, Class Representative Service Award, PAGA Payment, and Settlement
                                                             22   Administration Costs; appoint Plaintiff as Class Representative; appoint Phoenix
                                                             23   Class Action Administration Solutions as Settlement Administrator; approve and
                                                             24   direct the mailing of the Notice Packet to the Class; and schedule a Final Approval
                                                             25   Hearing in approximately mid-December 2019.
                                                             26   Dated: May 28, 2018                             LAWYERS for JUSTICE, PC
                                                             27                                            By:    /s/ Edwin Aiwazian
                                                             28                                                   Edwin Aiwazian
                                                                                                                  Attorneys for Plaintiff
                                                                                                             23
                                                                   PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS
                                                                  ACTION SETTLEMENT; MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF
